979 F.2d 852
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter WOLAK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-1496.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Walter Wolak was convicted of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).   His sentence was subsequently enhanced to 20 years pursuant to the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1).   The conviction was affirmed on appeal.   United States v. Wolak, 923 F.2d 1193 (6th Cir.), cert. denied, 111 S.Ct. 2824 (1991).


3
Wolak then filed a motion to vacate sentence under 28 U.S.C. § 2255 in which he contended that certain of his prior felony convictions did not qualify as predicate offenses under the ACCA because his civil rights as to these convictions had been fully restored.   The district court denied the motion and this appeal followed.   The parties have briefed the issues and have waived oral argument.


4
Upon consideration, we find the appeal to be meritless.   In United States v. Driscoll, No. 91-1583, 1992 WL 165328 (6th Cir.  July 16, 1992), a panel of this court held that a felon no longer in custody had no right to sit on a jury under Michigan law.   Wolak's previous convictions therefore qualify as predicate offenses under the ACCA regardless of the merits of his other arguments.


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.